DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-45, 47, and 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites a BET of the silicon dioxide granulate. It is unclear what a BET is. However, to advance prosecution, it will be interpreted to be BET surface area.
Claim 36 recites a BET surface area in a range of 20 to 40 m2/g. This range is greater than the range recited in claim 27, thus it is unclear how this range further limits the range of 25-35 m2/g.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 34, 36-37, 40-42, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332) and Baumgartner et al. (4,033,780). Fujinoki teaches a method for 2/g (col. 4 lines 38-46), for example 35 m2.  
Koeppler further teaches making a glass melt out of the granulate and making a quartz glass body out of the glass melt ([0012], [0013], claim 1).  Koeppler teaches the high purity silica granulate produced by the granulate-powder route provides for fibers having substantially higher absorption rates and better amplification properties ([0014]-[0015]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide the further steps of making a glass melt from the granulate and making a quartz glass body out of the melt to provide for glass articles such as fibers, as taught by Koeppler.  
Fujinoki teaches dopants can be incorporated into the granulates (col. 2 lines 55-58). Also, Koeppler teaches adding a dopant to the dispersion ([0018]). Koeppler further teaches adding different dopants for achieving the desired attribute in the glass ([0016]-[0018]), but both do not specify adding a silicon component. Baumgartner teaches adding silicon to a silicon dioxide powder to enhance a devitrification resistance of fused silicon dioxide (col. 1 lines 60-66, col. 2 lines 24-29).  Baumgartner teaches adding elemental silicon to a slurry of silicon dioxide powder (col. 2 lines 30-37, 53-56), drying the mixture to form granulates, and melting the silicon dioxide granulates to forming a quartz body (col. 3 lines 1-9).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have added a silicon component as a dopant to the granulate of Fujinoki and Koeppler, so as to produce glass having improved devitrification resistance. Just as Baumgartner teaches adding the dopant to a slurry, the silicon component would be added when providing for the dispersion of the silicon dioxide and the dispersion with dopant would be subjected to granulation.  
Regarding claim 28, Fujinoki Koeppler teaches processing the silicon dioxide powder comprises forming granulates with granules having a spherical morphology ([0011]) using a spray granulation or roll granulation process ([0021]).
Regarding claim 29, Baumgartner teaches using silicon (col. 3 lines 33-34).
Regarding claim 30, Koeppler teaches adding dopants in powder form ([0018]). Baumgartner teaches adding silicon in powder form (col. 2 lines 65-68). Koeppler teaches adding the dopant in powder form with the silicon dioxide powder before granulation provides for homogeneously doped silicon dioxide granulate ([0014], [0016]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provide for a dopant in powder form to the powder before granulation, to ensure homogeneously doped granulate, which would eliminated the added step of Fujinoki of soaking the granulate in a dopant solution.
Regarding claim 31, as mentioned above, Baumgartner teaches adding the silicon component when processing the silicon dioxide powder (col. 2 lines 30-39)
Regarding claim 34, Baumgartner teaches adding silicon content is about 1500ppm (col. 2 lines 53-63), which falls within the range of 10-10,000ppm, based on total weight of silicon dioxide (col. 2 lines 33-36).
Regarding claim 36, Fujinoki suggests the granulates after a first heat treatment has a density in the range of 0.6-0.9 g/cm3 (col. 4 lines 59-63). Also, Fujinoki teaches the silicon dioxide granulate has a BET surface area of 35 m2/g (col. 6 lines 39-41). Furthermore, Koeppler teaches the silicon dioxide granulate has a density of 0.75 g/cm3 ([0056]), which falls within the claimed range of 0.5-1.2 g/cm3
Regarding claim 37, Baumgartner teaches providing a liquid, mixing the silicon dioxide powder and the silicon component with the liquid to obtain a slurry (col. 2 lines 30-36). Koeppler also teaches providing a liquid and mixing the silicon dioxide powder to obtain a dispersion, and spray drying the slurry (i.e. spray granulation) to obtain the silicon dioxide granulate ([0010], [0017], [0021]).
Regarding claim 40, Fujinoki teaches the silicon dioxide powder can be prepared from flame hydrolysis of silicon tetrachloride (col. 6 lines 12-19). Baumgartner also teaches it is well known to produce silica powder from various silica sources including silicon halides and silanes, i.e. vapor phase oxidation of SiCl4 (col. 1 lines 14-22).  
Regarding claim 41, Fujinoki teaches the silicon dioxide powder comprises a BET surface area of 50 m2/g (col 6 lines 19-24), which falls within the range of 20 to 60 m2/g. Baumgartner further teaches using a silicon dioxide powder comprising of fumed silica having a density of 4 lbs/ft3 or 0.06 g/cm3  (col. 3 lines 12-14).
Regarding claims 42 and 44, Koeppler further teaches drilling a hole in the quartz glass body to form a tube, thus providing for a cylindrical hollow body with an opening ([0067]). 
Regarding claim 49, Koeppler teaches a quartz glass body, which is considered a formed body ([0060]). Also, the cylindrical hollow body as discussed in claim 42 can also be considered a further formed body.
Claims 35, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Trommer et al. (2011/0183138). Koeppler suggest the glass melt is made in a melting . 
Regarding claims 42 and 44, Trommer further teaches making a hollow body, such as a tube, which comprises an opening and is cylindrical (figure 1, [0098])
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Wu et al. (CN 104368272, translation provided). Koeppler teaches spray granulation, but doesn’t specify a spray tower.  Wu teaches a process for spray drying comprising spraying a silica slurry through a nozzle into a spray tower, thus resulting in spray granulation (first two paragraphs under summary of invention section on page 1, step (1) on page 2). Wu teaches a spray tower with a nozzle arrange above allows for sufficient drying of the granulate into granulates of increased strength and hardness (second to last paragraph . 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Fabian (2006/0137401). Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). Koeppler also teaches it is well known to provide for doped quartz glass for producing light guide preforms from with optical fibers are drawn ([0004]-[0005]), but doesn’t specify the step of introducing a core rod. Fabian teaches a method for producing a light guide comprising providing for a hollow body comprising an opening, introducing a core rod through the opening into the hollow body, thus forming a precursor, and heating the precursor and drawing an optical fiber or preform comprising a core and a jacket ([0003], [0039]-[0040]). Such a process is also referred to as the RIC method ([0009]). Fabian further teaches using drawing temperatures of 2000°C to 2400°C ([0060]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the step of inserting a core cord into a hollow body of quartz glass, for producing a light guide, such as an optical fiber as disclosed by Fabian.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinoki et al. (6,296,826) in view of Koeppler et al. (2007/0145332) and Baumgartner et al. (4,033,780) as applied to claim 27 above, and further in view of Trommer et al. (2011/0183138) and Horiuchi et al. (6,368,175). Koeppler teaching drilling a hole in the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 28 35-37, 42, 45, 47, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 26-28 of copending Application No. 16/061451 in view of Baumgartner et al. (4,033,780). Both applicant recites a process for preparing a quartz body comprising providing a silicon dioxide granulate, making a glass melt out of the granulate and making a quartz glass body out of the glass melt, wherein providing for a silicon dioxide granulates comprises providing a pyrogenic silicon dioxide powder in a liquid to form a slurry and processing (by roll or spray granulation) the slurry to obtain a granulate, the granulate having a greater particle diameter than the powder, a similar BET surface area, and bulk density. Both further recites making a light guide, illuminant, and a formed body by the method. However, copending applicant fails to disclose the additional step of adding a silicon component. Baumgartner teaches adding silicon to a silicon dioxide powder to enhance a devitrification resistance of fused silicon dioxide (col. 1 lines 60-66, col. 2 lines 24-29).  Baumgartner teaches adding elemental silicon to a slurry of silicon dioxide powder (col. 2 lines 30-37, 53-56), drying the mixture to form granulates, and melting the silicon dioxide granulates to forming a quartz body (col. 3 lines 1-9).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of adding a silicon component to the silicon dioxide powder, so as to produce glass having improved devitrification resistance. 
This is a provisional nonstatutory double patenting rejection.
Claims 27, 36-38, 40, 42, 45, 47, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10-15 of U.S. Patent No. 11,053,152 in view of Baumgartner et al. (4,033,780). Both recite a . 
Claims 27, 40-42, 45, 47, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 23-25, 29, 31, and 33 of copending Application No. 16/062658 in view of Baumgartner et al. (4,033,780). Both applicant recites a process for preparing a quartz body comprising providing a . 
This is a provisional nonstatutory double patenting rejection.
Claims 27, 36-38, 40-42, 45, 47, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 37, 39, 40-41, 50, 52, and 54 of copending Application No. 16/061558 in view of Baumgartner et al. (4,033,780). Both applicant recites a process for preparing a quartz body . 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed December 20, 2021, regarding Koeppler’s suggested BET surface areas have been fully considered and are persuasive.  Therefore, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741